OPINION OF THE COURT
PER CURIAM.
In a trial before the court, without a jury, the Appellant was found guilty of petty theft, adjudicated guilty, fined $250.00, and sentenced to a period of ten days confinement in jail; the confinement portion of the sentence, however, was suspended. The Appellant advances several reasons to reverse the trial court; one of which we deem sufficient.
The Appellant was charged by a sworn arrest affidavit, not by information.
Whatever form the charging document takes it is necessary that every element of the crime charged be alleged. Gray v. State, 404 So.2d 388, 390 (Fla. 5th DCA 1981). The Appellant claimed that this *150requirement had not been met, and timely moved to dismiss because of this claimed deficiency. We agree that the arrest affidavit did not allege every element of the crime defined by Section 812.014, Florida Statute (1983), and the Appellant’s motions should be granted.
Because of the result we have reached, it is not necessary to discuss the other points raised by the Appellant.
REVERSED and REMANDED for further proceedings not inconsistent with this opinion.
SMITH, SALMON, SHAPIRO, JJ., concur.